DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/567,098 (claims 1-6 and 16-20 withdrawn from consideration) and an Office action on the merits follows.

Election/Restrictions
Applicant’s election without traverse of Group II covering claims 7-15 in the reply filed on 02/24/2022 is acknowledged.  The requirement is deemed proper and made FINAL.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claim 7 is objected to because of the following informalities:  
Claim 7, line 12, may be missing language ‘and’ (conventionally joining a last/final limitation/step and those preceding) following that ‘receiving a runtime image;’ limitation and prior to that final ‘performing feature matching’ limitation.  Examiner notes however this is a characteristic common to dependent claims also, may be intentional, and any correction/amendment is left to Applicant’s discretion accordingly.
Claim 14, line 2, appears to be missing language ‘of’ in that language ‘from the second plurality of feature matches’.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Millin et al. (US 10,621,780) in view of Sun et al. (US 2020/0057778) and REMDE et al. (WO 2018/104700).

As to claim 7, Millin teaches/suggests a computer-implemented method (method 100, col 2 lines 30-40) for localization comprising:
receiving a plurality of map images and corresponding pose data (col 4 lines 5-10 “collection and processing of video data, telemetry data, and/or any other suitable type of data from sensors associated with the UAV”,  col 4 lines 37-45 “Each sub-portion of the mission preferably includes collection, storage, and/or transmission of both telemetry data and video data from the UAV for downstream processing in relation to generation of one or more aerial maps as facilitated by subsequent blocks of the method 100. In variations, Block S120 thus comprises real-time and/or near real time transmission of telemetry data (e.g., GPS data, IMU data, etc.) from the UAV and video data captured using the UAV to associated computing systems for processing”, in view of col 2 lines 30-40 “method 100 can additionally or alternatively function to facilitate generation of analyses based upon the aerial maps produced according to the method, wherein, in specific examples, the analyses can provide one or more of: photogrammetric measurements, manipulatable orthomosaic maps, manipulatable models (e.g., 3D models, meshes, point-clouds, etc.), maps or representations annotated/layered with visualizations of custom or known indices”);
performing a first localization of the map images using the pose data to generate a first set of coordinates and orientation for each of the map images (analysis of that UAV telemetry data in consideration of GPS and IMU data, and potentially involving the assumption of approximately constant or known conditions e.g. col 4 lines 10-25 to include orientation, and those position nodes along a desired UAV flightpath (col 3 lines 17-30), S110 in view of initial estimated values/those used in the triangulation process e.g. col 9 lines 50-65 “The triangulation operation preferably uses data indicative of camera position and/or orientation (e.g., telemetry data, such as UAV GPS and/or IMU data) to determine (e.g., estimate) the camera pose (position and orientation) for triangulation, but can additionally or alternatively determine the camera pose in any other suitable manner”);
performing a second localization of the map images by performing local image registrations between map images to generate a second set of coordinates and orientation for each of the map images (col 2 lines 1-10 “For example, changes in camera pose between adjacent legs of a boustrophedonic flight path can be robustly determined based on feature matching of temporally-close (e.g., consecutive) frames (and/or on associated telemetry data) and on point cloud generation”, col 4 line 50 “Block S120 preferably further includes registering (e.g., registering in time) the telemetry dataset and the video dataset from the UAV, in order to facilitate downstream processing steps”);
col 2 lines 13-19 “the method can reduce computational processing demands as compared with traditional methods for point cloud generation (e.g., via optimizations such as restricted bundle adjustments and/or compact data representations), thereby enabling rapid (e.g., near real-time) and/or local (e.g., on user devices, such as tablets and/or phones) processing and information output”, Fig. 3 S322 optimal transform estimate in conjunction with S1421 of S140, and those frame alignment operation(s) of Block S1322 described in col 8 lines 10-25 “in order to facilitate blending of the frame into the image subassembly”, col 10 lines 15-40 “Optimization restrictions can include fixing parameters at specific values and/or constraining parameters to remain within a specific range of values. Such restrictions are preferably imposed on camera pose parameters, more preferably altitude, pitch, and/or roll. However, restrictions can additionally or alternatively be imposed upon other pose parameters, such as forward motion (e.g., motion along a planned heading or ground track), lateral motion (e.g., motion normal the planned heading or ground track), and/or yaw, and/or can be imposed on any other suitable parameters”, col 11 lines 20-60 “The transform optimization operation is preferably performed based on the spatial feature positions and/or camera poses determined previously ( e.g., determined by the bundle adjustment operations and/or the triangulation operations) ... frame blending operation can implement any one or more of: seam reduction algorithms (e.g. using gain adjustment approaches proximal to the seam), algorithms to mitigate parallax, algorithms to mitigate distortion effects (e.g., due to the camera lens, due to rolling shutter effects, etc.), algorithms to mitigate exposure/lighting effects (e.g., in relation to environmental lighting changes), and any other suitable algorithms” as “computer vision techniques” applicable to e.g. col 12 line 60 “Similar to the pixel selection and frame alignment operation described in relation to Blocks S131-S132, the transformation operation 142 can be implemented without computer vision techniques, or can alternatively be implemented using one or more computer vision techniques”; Examiner notes Applicant’s Specification [0093] influences appropriate/permissible while potentially broad interpretation for equivalents of ‘geometric optimization’ to include a 3D environment data and/or pose information refinement in consideration of e.g. parameters of relative motion (see Millin col 10 lines 20-30), and optical characteristics of the camera used to capture images (see Millin col 11 lines 20-60));
combining the map images into an orthographic image based on the refined second set of coordinates and orientation of the map images (S160 “generating an orthorectified representation of the region of interest”, col 14 lines 25-60 “the method 100 can additionally or alternatively include generating an orthorectified representation of the region of interest S160 and/or generating a projected map of the region of interest S170. The orthorectified representation can be a processed version of the final iteration of subassembly generation from Blocks S130 and/or S140, or can alternatively be generated in any other suitable manner”);
receiving a runtime image (Fig. 3 S130 incoming frame, Fig. 7 incoming frame, col 13 line 50 “For example, in response to receiving a refinement request (e.g., associated with a subset of the region of interest) from the user, the method can include: modifying the mission parameters based on the request; capturing additional image frames (e.g., associated with the subregion)”); and
Millin further suggests performing feature matching between the runtime image and orthographic image to generate an estimated pose of the runtime image (S180 in further view of col 14 lines 40-60 “performing one or more of the following operations: densifying the feature set by extracting and matching additional features (e.g., by tracing along epipolar lines to find additional pixel matches between different frames)” in further view of that feature matching disclosure of e.g. col 6 lines 40-50 disclosing identifying a UAV position relative to specific terrain features and that feature extraction operation of Block S321 described further in col 7 line 65-col 8 lines 1-5 and col 8 lines 30-60).  In other words, Millin suggests one or more pose determinations and/or refinements based on such a feature matching between a newly acquired runtime image and image data generally and to potentially include a finally produced representation from a previous iteration, in addition to a reiterated orthographic image/representation determination based at least in part on sampled information (and poses thereof see col 14 lines 40-60) of a previous/recently executed iteration.  
Sun teaches/suggests a pose determination based in part upon a bootstrapped aggregation iteratively adding poses to a database based on a pose density.  While Sun concerns a determination of target object poses potentially distinguished from a camera/sensor/UAV pose, the teachings of Sun are applicable in that Sun concerns an image search/match based pose determination and explicitly discloses advantages thereof, in combination with the manner in which an image representation search/matching involving orthographic images enables a more efficient pose determination/refinement as all possible poses need not be considered (see e.g. [0036]) in addition to the ability to use only those features prone to producing accurate matches in the event that they exist primarily in a plane shared by that of an orthographic representation.  Sun evidences the obvious nature of performing feature matching between the runtime image and orthographic image (Fig. 3 Orthographic Render/2.5D image Generation 44, [0015] “To find the correspondences, orthographic projections of the 3D data from potential viewpoints are created and/or stored in the database. These orthographic projections may be represented as 2.5D data structures or depth structures. The orthographic projections may be compared with the 2.5D data or depth structure of the 2.5D data for matching. Using these orthographic projections provides invariance to camera parameters”, runtime image (real 2.5D sensing data) in view of [0056] as the DB is built and prior to ceasing of updating) to generate an estimated pose of the runtime image (Fig. 4 30 Determine Pose from match, [0058] “The pose is determined from the pose or poses of the best or sufficiently matching orthographic projections from the database”).
Remde teaches/suggests a pose optimization/refinement wherein the disclosure of page 10 lines 1-15 more explicitly identifies the manner in which a feature matching based on e.g. an orthographic image, may enable the efficient use of primarily those distinctive features readily filtered/qualified (page 10 lines 1-15 “in the pose optimisation process. Unlike in a conventional 3D structure-from-motion pipeline, this method computes only pairwise matches between image features. This is because only pose estimates are required so it does not reconstruct the 3D position of matched features. This vastly reduces the complexity of the pose optimisation process while being sufficient for the final goal of orthomosaic stitching. The part of the scene which is of interest (the road surface) can be assumed to be locally planar. This assumption can be exploited during feature matching in two ways. First, features are extracted in images that have been approximately projected to the ground plane. This has the effect of normalising the appearance of features that lie on the ground plane (by approximately undoing the effect of perspective distortion) and improving the likelihood of matching the same point viewed from different locations. It also has the added benefit of distorting the appearance of features that do not lie on the road plane (such as buildings, signage or vehicles) so that they are less likely to be matched. Second, a restricted motion model is assumed with only three degrees of freedom which means that feature matches can filtered efficiently and robustly.  The matched features could be any feature that is repeatably detectable and that has a distinctive descriptor”).  Accordingly, as Millan at the minimum teaches/suggests a feature matching based pose refinement to potentially comprise one involving a finally produced orthographic image from a previous iteration, Sun and Remde provide more explicit motivation regarding such a feature matching involving an orthographic image specifically, in view of invariance to camera properties in addition to the ability to selectively utilize those image features mostly likely to produce a proper/accurate match, as said orthographic image may be selected to correspond to the plane in which said features primarily exist.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Millin to further comprise a pose refinement based on a feature matching between runtime image and orthographic images to generate an estimated pose as taught/suggested therein and additionally in Sun and Remde, the motivation as similarly taught/suggested therein that such a feature matching in addition to being invariant to camera properties and/or potentially undoing perspective distortion, enables the selective use of those image features mostly likely to produce a proper/accurate match, as said orthographic image may be selected to correspond to the plane in which said features primarily exist.

	As to claim 8, Millin in view of Sun and Remde teaches/suggests the method of claim 7.
	Millin in view of Sun and Remde teaches/suggests the method further comprising detecting a first plurality of interest points in the orthographic image (Millan interest points corresponding to any of corners, edges, ridges, physical features, etc. of e.g. col 8 lines 1-5 corners, col 8 lines 55-60 “a set of features (e.g., corners, edges, blobs, ridges, features corresponding to physical features of the imaged region, etc.) ... Each feature extracted is preferably of the same feature type (e.g., all comers, all blobs, etc.), but the set of features can alternatively include features of multiple types. However, the feature extraction operation can additionally or alternatively be performed in any other suitable manner to determine any suitable number and/or type of features” deemed to be ‘of interest’ in the manner in which they may facilitate subsequent comparisons/matches based thereon, in further view of that modified feature matching to involve that orthographic image as identified above for the case of claim 7, Millin in view of Sun and Remde);
Millin fails to explicitly disclose computing a first plurality of feature descriptors at the first plurality of interest points; and storing the first plurality of feature descriptors for comparison to the runtime image, however Millin at the minimum suggests the storage of data/weights/etc. as necessary in subsequently performed processes/comparisons based thereon (see e.g. col 11 lines 55-65).
Sun and Remde however evidence the obvious nature of feature matching involving computing a first plurality of feature descriptors at the first plurality of interest points (see Remde page 10 line 16, page 12 lines 3-5, and Sun [0078], [0028] ‘searchable signature’, [0035]); and storing the first plurality of feature descriptors for comparison to the runtime image (Remde page 16 lines 15-21, Sun [0021]).  Sun and Remde both additionally suggest the manner in which a storage characterized by proper indexes may facilitate efficient retrieval and accordingly comparisons based thereon.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Millin in view of Sun and Remde to additionally comprise that detecting of interest points in the orthographic image and corresponding feature descriptor computation/storage, as measures common to/facilitating efficient feature matching based comparisons more generally and in a manner characterized by a reasonable expectation of success – features corresponding to points of interest may facilitate matching for instances wherein interest is determined by e.g. saliency, and such a descriptor/signature use/storage may serve to facilitate an efficient search/comparison more generally – both considerations suggested by Sun/Remde.

claim 9, this claim is the method claim featuring similar limitations as identified above for the case of claim 8 (in further view of that modified feature matching for the case of claim 7), and is rejected accordingly.  See more specifically that interest point disclosure of Millin as it relates to a new/recently acquired/runtime image (see claim 8), and that feature descriptor/signature disclosure of e.g. Sun ([0035], see also claim 8 above) as it complements that feature matching of Millin (see disclosure identified for the case of claim 7, and col 9 lines 16-45) as modified in the combination as presented for the case of claims 7 and 8 above.

As to claim 10, Millin in view of Sun and Remde teaches/suggests the method of claim 9.
	Millin in view of Sun and Remde teaches/suggests the method further comprising performing nearest neighbor feature matching between the second plurality of feature descriptors and first plurality of feature descriptors to generate the plurality of feature matches (Sun Fig. 1 70, [0017], [0042] “Using the index or other search pattern, the similarity of the image representation of the additional pose to one or more image representations of poses in the database is measured. The search measures of similarity. For example, a nearest neighbor search based on the values for deep-learnt or other machine-learnt features is performed”, [0043], in further view of that combination/motivation as presented above for the cases of claims 7/8;  Sun further suggests the manner in which a nearest neighbor indexing may improve an image search-based approach by utilizing a smaller database and enabling a faster matching/recognition suitable for real-time application; see also Remde page 9 lines 1-5).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Millin in view of Sun and Remde to comprise performing nearest neighbor feature matching between the second plurality of feature descriptors and first plurality of feature descriptors to generate a plurality of feature matches as taught/suggested by Sun, the motivation as similarly taught/suggested therein that such a nearest neighbor based approach may serve to reduce computational costs (time more specifically) as it may enable the utilization of a smaller database of potentially corresponding signatures/descriptors in the matching.

	As to claim 11, Millin in view of Sun and Remde teaches/suggests the method of claim 10.
	Millin in view of Sun and Remde teaches/suggests the method further comprising performing outlier detection to detect and discard one or more outlier feature matches (Millin col 9 lines 15-35 “The feature matching operation can optionally include eliminating outlier matches, such as by a random sample consensus (RANSAC) process”).


2.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Millin et al. (US 10,621,780) in view of Sun et al. (US 2020/0057778), REMDE et al. (WO 2018/104700) and Köser et al. “Differential Spatial Resection – Pose Estimation Using a Single Local Image Feature”, hereinafter ‘Köser’.

As to claim 12, Millin in view of Sun and Remde teaches/suggests the method of claim 11.
	Millin in view of Sun and Remde fails to explicitly disclose the method further comprising performing resection to generate the estimated pose of the runtime image.
	Köser evidences the obvious nature of performing resection to generate an estimated pose (page 1 Introduction “many people have worked on pose estimation or the so called P3P problem [5, 31, 6, 8]. PnP stands for pose estimation from n points and is underconstrained for n < 3 unless further information is incorporated. In this work we derive how a variation of the problem may be solved, namely when only a single affine image feature (cf. to [24] for a discussion) can be identified with a known 3D space surface with orthophoto texture”, page 2 Section 1 paragraph 2 “To improve the pose estimation result, gradient based optimization techniques[19, 16] can be applied between the current view and a reference texture. The reference texture can either be an orthophoto (cf. to [22], p.758) or any other view with sufficient resolution for which the warp to an orthophoto is known”, Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Millin in view of Sun and Remde to comprise performing resection to generate the estimated pose of the runtime image as taught/suggested by Köser, the motivation as similarly taught/suggested therein that such a resection may enable a pose determination even in those instances characterized by a low number of available and/or quality/trusted features for feature matching. 

As to claim 13, Millin in view of Sun, Remde and Köser’ teaches/suggests the method of claim 12.
	Millin in view of Sun, Remde and Köser’ teaches/suggests the method further comprising rendering the orthographic image from the estimated pose of the runtime image to generate a perspective orthographic image (Sun [0094] “In other embodiments, the pose or poses from the matches are further refined to determine a more exact pose. A refined filter strategy may result in more accurate pose recovery. A plurality of matches is found. These matches are of similar views or poses. The similar views are feed into the refined filtering strategy where the 3D-based orthographic images are matched to the current template or 2.5D-based orthographic image” in view of e.g. [0023] virtual/synthetic/perspective embodiment);
see disclosure identified for the case of claim 8 above, similarly applicable to a perspective orthographic image);
computing a third plurality of feature descriptors at the third plurality of interest points (see claim 8 above);
performing feature matching between the third plurality of feature descriptors and second plurality of feature descriptors to generate a second plurality of feature matches (see claims 8 and 9 above).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Millin in view of Sun, Remde and Köser to comprise rendering/generating an orthographic image from the estimated pose, followed by a similar feature matching based thereon, as such an iteratively performed orthographic rendering and matching serves to generate an iteratively refined pose capable of converging on a more accurate pose as uncertain and/or erroneous parameters utilized generally are similarly refined and/or rendered less impactful with regards to each determined pose. 

	As to claims 14 and 15, these claims are the method claims corresponding to the limitations of claims 11 and 12 respectively, for the instance(s) of the second plurality of feature matches and a refined estimated pose in view of claim 13, and are rejected accordingly.  Corresponding disclosure of Millin and Köser similarly apply in view of that refinement/modification as presented in the rejection of claim 13 above.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669